Me. Chiep Justice Heenandez
delivered the opinion of the court.
Isidro Falcon was prosecuted in the Municipal Court of Bayamón for a violation of section 2 of Sanitation Bulletin No. 28 in that on May 17, 1918, at No. 313 Comerlo Street of that town, he wilfully and maliciously repaired a building: owned or managed by him without having submitted to the Department of Sanitation a plan in triplicate of the said repairs and without having obtained a permit from the said department.
Section 2 of the Sanitation Bulletin cited in the complaint reads as follows:
“Section % — After the promulgation of this Bulletin no buildings shall be erected or reconstructed in the Island of Porto Rico without first submitting to the Department of Sanitation a plan in triplicate of the 'said work. * * * The Department of Sanitation will approve the said plats, or in proper cases, make such objectipns as are necessary agreeably to the sanitation rules in force, within a reasonable time. The work shall not be begun without first obtaining the final approval of the said plats. * * *”
After a trial on appeal to the District Court of San Juan, Section 2, that court entered judgment on December 30, 1918, convicting Isidro Falcon of a violation of the sanitation laws' *818in having repaired a building owned by him without a permit and sentenced him to pay a fine of $15 or, in default of payment, to one day’s imprisonment for each dollar, and the costs, from which judgment Falcon appealed to this court.
The appellant and also the fiscal ask for the reversal of the judgment because of lack of evidence of the violation of the said regulation.
We have examined the evidence admitted at the trial and it shows that the accused only painted the walls of his house and replaced some old boards of the walls and floor. Neither in grammatical nor legal language do these acts amount to the construction or reconstruction of a building which makes it obligatory to submit a plan in triplicate to the Department of Sanitation and to obtain its approval before the work is begun.
In this case it was unnecessary to submit any plan to "the Department of Sanitation for the reason that painting .■and replacing some old boards are works which are not subject to the sanitary rules.
The judgment appealed from must be reversed and thp appellant discharged, without costs.

Reversed.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this case.